Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Status
	This Office Action is in response to the Amendments and Remarks, filed 7 June 2022.  As directed by applicant, claims 1-3 are amended, claim 4 is cancelled, and no new claims are added.  Claims were only amended for clarity.  Thus, claims 1-3 are pending.  This is a final Office Action.



Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication 20160279437; herein “Park ‘437”)) in view of Park (U.S. Patent Application Publication 2015/ 0001573; herein “Park ‘573”) and Cho (U.S. Patent 20090243504) and Schneider (U.S. Patent Application Publication 2013/ 0207145) and Scorcioni (U.S. Patent Application Publication 2016/ 0136385)

Regarding claim 1, Park ‘437 discloses a device comprising: 
an infrared LED aluminum package (Park ‘437, ¶0003, ¶0020, “LED’s emitting NIR”; ¶0071, “heat conductance layer…aluminum”, LED 122); 
a temperature controller (200) supplying electrical power to an infrared LED chip; 
a FPCB (flexible printed circuit board) (Park ‘437, Abstract, “flexible printed circuit board” ¶0020, element 121-1 on which the LED package is directly adjacent to, at least fig. 4b) having the infrared LED aluminum package mounted therein and including a terminal (123,) connecting the infrared LED aluminum package to a wire (necessarily connected to wire to give power); and 
a base sheet for dispensing heat (conductance/dispersing member 121-2, fig. 8) 

However, Park ‘437 does not disclose  
wherein the infrared LED aluminum package comprises: 
two pieces of aluminum sheets connected together; 
an insulator inserted between the two pieces of the aluminum sheets; 
a recess in a frustoconical shape formed at one side of the connected aluminum sheets, the recess including a slope side reflection surface of the frustoconical shape and a bottom reflection surface on which the infrared LED chip is positioned; and 
a silicon-filled portion to pack the infrared LED chip and the FPCB sealing an electric connection member, nor

wherein the angle of radiation of the reflection surface is freely set between 20° through 60° based on the size of the infrared chip and the purpose of use, the reflection surface is coated with silver or chrome, the silicon-filled portion has a concave lens functioning as a lens to control the angle of radiation of the infrared LED chip, and the 13maximum temperature of heat of the mat is controllable up to 50~55°C, without any other heat source.  

However, regarding the package, Park ‘573 teaches wherein the infrared LED aluminum package comprises: two pieces of aluminum sheets (figs. 1 and 2, 110a and 110b ¶¶0099) connected together; 
two pieces of aluminum sheets connected together (¶0055, elements 110A & 110B); 
an insulator (Park ‘573, element 120) inserted between the two pieces of the aluminum sheets; 
a recess in a frustoconical shape formed at one side of the connected aluminum sheets, the recess including a slope side reflection surface of the frustoconical shape (Park ‘573, figs. 1 & 2, the shape is the cone shape where it is narrower at the bottom, where the LED sits, and then gets wider as it goes towards the top surface) and a bottom reflection surface on which the infrared LED chip (130) is positioned; and 
wherein the angle of radiation of the reflection surface is freely set between 20°~60° (Park ‘573, ¶0056, “30°-60°”, the angle between the sidewalls of the cavity) based on the size of the infrared chip and the purpose of use, and the Park ‘573, fig. 4, molding member 150, has an arc that, from a perspective, is concave) functioning as a lens to control the angle of radiation of the infrared LED chip
The advantage, of course, would be to manufacture an LED package in a conventional way, to have the light be generated in the chip and then be directed out in a conventional manner as the structure of the package more efficiently directs light from an LED chip, even if in the case of Park ‘573, the light generated to be emitted (to go in the upward direction from LED chip 30 in Park ‘573, fig. 1) is deep ultraviolet light (Park ‘573, ¶0008, “deep ultraviolet (DUV)”), while the light generated in Park ‘437 (to go in the upward direction from the LEDs 122 in Fig. 8 towards the skin, ¶0094, “the upper silicone case 111 makes a close contact with user's body, that is, user's skin directly) is infrared light (Park ‘437, ¶0057, “NIR, Near Infrared Ray”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Park ‘437 with Park ‘573 to manufacture an LED aluminum package in a conventional way, to have the package give power to the chip and spread its heat and light efficiently, in a conventional way, given the teachings of Park ‘437, looking for a heating package for his body warmer.

Regarding a reflection surface, Park ‘573 does teach a surface coated with silver for increased reflection (Park ‘573, ¶121, “a surface with a color efficiently reflecting light, such as…silver”), but Schneider teaches that particular surface, on which the chip is positioned, is a reflection surface coated with silver or chrome (Schneider, fig. 5, element 10, ¶0052).  The advantage would be to increase the reflection of the LED in a known way to make the light (and heat) generated get out more efficiently.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Park ‘437 and the secondary references, with the teachings of Schneider, to coat the reflective surface with silver, in order to increase the reflection of the LED in a known way to make the light (and heat) generated get out more efficiently.

Regarding the silicon, Cho teaches a silicon-filled portion (Cho, silicon resin ¶0037”) to pack the infrared LED chip and the FPCB sealing an electric connection member. .  Seeing the use of an LED chip, above, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute a conventional material for packing into this reflective cavity in order to better spread out the light and heat so that it propagates away from the cavity into the intended target, and it would have been obvious to substitute a conventional material known to achieve predictable results, as well, the material filling the cavity helps keep secure the chip and the components of the LED package.

Lastly, regarding the temperature, Scorcioni teaches having a 13maximum temperature of heat of the mat is controllable up to 50~55°C, without any other heat source (Scorcioni, ¶184, teaches it is controllable, “overheat” at “above 50 degrees Celsius”, or “between 50 degrees Celsius and 70 degrees Celsius).  The advantage here would be, of course, not to burn the practitioner with a heating pad that is excessively hot.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Park ‘473 and the secondary references to put a limit to the heating, in order not to burn the one to whom the heat is applied.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication 20160279437; herein “Park ‘437”)) in view of Park (U.S. Patent Application Publication 2015/ 0001573; herein “Park ‘573”) and Cho (U.S. Patent 20090243504) and Schneider (U.S. Patent Application Publication 2013/ 0207145) and Scorcioni (U.S. Patent Application Publication 2016/ 0136385) and Bell (U.S. Patent Application Publication 2019/0038953)

Regarding claim 2, Park ‘437, Park ‘573, Cho, Schneider, and Scorcioni teach all the limitations of claim 1, as above, and they do teach a mat using infrared LEDs wherein the infrared LED aluminum packages are arranged to be spaced apart from one another (Park ‘473 ¶0023, LEDs..”positioned on the flexible PCB to be spaced apart from other LEDs adjacent to itself”), but they do not teach the material and thickness of the base sheet are selected to be rollable like a scroll.   However, Bell teaches a pad with LED elements to be rollable (¶0035, “rolled up and stored ¶0038, “LED”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Park ‘437, Park ‘573, Cho, Schneider, to modify the heating elements, to have them spaced apart and in such an orientation as the device will be rollable, in order to be more compact and movable and versatile in its ease to use. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication 20160279437; herein “Park ‘437”)) in view of Park (U.S. Patent Application Publication 2015/ 0001573; herein “Park ‘573”) and Cho (U.S. Patent 20090243504) and Schneider (U.S. Patent Application Publication 2013/ 0207145) and Scorcioni (U.S. Patent Application Publication 2016/ 0136385) and Gander (U.S. Patent Application Publication 2012/ 0191164)

Regarding claim 3, Park ‘437, Park ‘573, Cho, Schneider, and Scorcioni teach all the limitations of claim 1, as above, but do not further teach a mat using infrared LEDs wherein the DC temperature controller is a DC type separated to the outside of the main body of the heating mat.  However, Gander teaches “the DC temperature controller (¶0015, element 22, “variable temperature controller”)) is a DC (id. can incorporate “direct current (DC)”) type separated to the outside (fig. 1, element 22 is outside the main heating article 10).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to control the heating mat in a conventional way, to set the temperature via DC current from away from the main heating mat, in order to well control the heating with ease, even if it is being applied to someone else, and to do it in a conventional way (DC current) achieving only expected results.

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
Applicant first argues that the result of the effective heating of his invention is so much more efficient that this is not an “ordinary result” that would result if the references in the rejection were combined (Remarks, p. 8).  However, this argument is relying on subject matter not in the claims, and just looking at the elements in the claims, they are conventional and would be obvious to combine, as described above.  Although the claims are interpreted in light of the specification, limitations from the specification, and certainly purported effective heating results, are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, applicant argues that “there must be a reason to combine the references found in the references either independently or as a whole.  It is submitted that the mere fact that one may argue that the prior art is capable of being modified to achieve a claimed structure does not by itself make the claimed structure obvious- there must be a motivation provided by the prior art, and that motivation is totally lacking the in the references [of the current rejection], either independently or together.” Further, “when a suggestion or motivation to combine selected elements of prior art references is not supplied by the prior art, the incentive to make such a combination can only come from improper hindsight construction using the applicant’s specification.” (Remarks, p. 8)
Examiner disagrees that it would not have been obvious to combine.  Here, the LED package of Park ‘573 is being substituted into the LED space of Park ‘437, to create more efficient directing of light.  It is noted that the essential light intended to be reflected of all the references goes in the same direction (i.e. up; Instant Application, figs. 1 & 3, ¶0038 “top fabric 7 is directly in touch with the human body” so the light is directed up to warm the body; see rejection 1 above, that in Park ‘437, fig. 8, that light is directed above the LED 122, and in Park ‘573, fig. 1, that the light is also directed up away from the reflective surface).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (p. 8 last paragraph), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the structure of LED packages and LED heaters is conventional, as evidenced by the references, and it would have been obvious to combine a more efficient director of light with a conventional LED heater to obtain a more efficient heater, as explained above. The “official notice” argument, p. 9, is obviated by the fleshing out of beneficial nature of the structure with regard to Park ‘573.  The fleshed out reasoning relies on the same teachings and the same structure as in the previous office action and therefore does not constitute new grounds of rejection.
Regarding applicant’s argument the limits of the heating as claimed and how the art seems to add features to teach the limitation (Remarks, p. 10), it is noted that the primary reference Park ‘437, is already concerned with controlling temperature at least to prevent burns to the skin (¶0031), and even has layers that contribute to lowering the temperature (Park ‘437, ¶0075).  So the addition of the Scorcioni reference is to teach the desirability of maintaining the temperature within the claimed range so as not to burn the skin, which either, 1) could be done through ordinary experimentation to meet the desired condition with the elements already in Park ‘437, and might be adjusting things like thickness of layers, or 2) even the structure of the Scorcioni may be looked to try and achieve this desirable heating range as the claims only “comprise” the recited limitation, but could potentially have other elements.
In response to applicant's argument that the configuration of the LED elements, even in light of Bell, would not lend itself to rolling like a scroll (Remarks, end of p. 10), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is taking the teaching of Bell, of being rollable, and applying it to the other references, not that we are actually taking the mat of Bell and putting LED’s on it (Bell does not teach a flexible printed circuit board, for instance).  And certainly there would be some reconfiguration of the elements to achieve the rollable condition, but the benefit and advantage of achieving such a condition is immediately discernable (i.e. easier to handle and transport, for instance)
	No other independent arguments are put forth.


Please contact Examiner regarding any questions or concerns.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761